Exhibit 10.8


















SUNTRUST BANKS, INC.
EXECUTIVE SEVERANCE PAY PLAN


































AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2019











































--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
Article 1
Construction
1
Article 2
Definitions
2
 
2.1
Affiliate
2
 
2.2
AIP
2
 
2.3
Base Salary
2
 
2.4
Board
2
 
2.5
Cause
2
 
2.6
Change in Control
3
 
2.7
Change in Control Termination
3
 
2.8
Code
3
 
2.9
Committee
3
 
2.10
Effective Date
3
 
2.11
Equivalent Position
4
 
2.12
ERISA
4
 
2.13
Exchange Act
4
 
2.14
Executive
4
 
2.15
FIP
4
 
2.16
Good Reason
4
 
2.17
Plan
5
 
2.18
Plan Administrator
5
 
2.19
Plan Year
5
 
2.20
Protection Period
5
 
2.21
Qualifying Termination
5
 
2.22
Separation from Service or Separates from Service
6
 
2.23
Severance Amount
6
 
2.24
SunTrust
6
 
2.25
Target Bonus Percentage
7
Article 3
Participation
8
 
3.1
Eligible Executives
8
 
3.2
Revocation of Participation
8
 
3.3
Termination of Participation
8
 
3.4
Committee Actions
8
Article 4
Payment Upon Qualifying Termination
9
 
4.1
Eligibility for Benefits
9
 
4.2
Determination of Severance Amount
9
 
4.3
Manner of Payment
9
 
4.4
Committee Actions
10
Article 5
Payment Upon A Change In Control Termination
11
 
5.1
Eligibility for Benefits
11
 
5.2
Determination of Severance Amount
11
 
5.3
Manner of Payment
11
 
5.4
Termination in Anticipation of Change in Control
12
 
5.5
Limitation on Payments under Certain Circumstances
12
Article 6
Limitations
13
 
6.1
Taxes and Financial Obligations
13
 
6.2
No Increase in Other Benefits; No Other Severance Pay
13
 
6.3
No Severance Pay upon Death or Disability
13
Article 7
Source of Benefits
14
Article 8
Claims
15
 
8.1
Claims
15
 
8.2
No Estoppel of Plan
15



i

--------------------------------------------------------------------------------





Article 9
Administration
16
 
9.1
Administration
16
 
9.2
Discretionary Authority
16
 
9.3
Designees
16
 
9.4
Service as Fiduciary
16
Article 10
Indemnification
17
Article 11
Amendment and Termination
18
 
11.1
Amendment
18
 
11.2
Termination
18
 
11.3
Amendment or Termination on or after a Potential Change in Control or a Change
in Control
18
 
11.4
Compliance with Laws
18
Article 12
Miscellaneous
19
 
12.1
Spendthrift Clause
19
 
12.2
Legally Incompetent
19
 
12.3
Reporting and Disclosure
19
 
12.4
Plan Not an Employment Contract
19
 
12.5
Errors and Omissions
19
 
12.6
Nonvested Benefits
19





ii

--------------------------------------------------------------------------------








SUNTRUST BANKS, INC.
EXECUTIVE SEVERANCE PAY PLAN


AMENDED AND RESTATED
EFFECTIVE AS OF JANUARY 1, 2019


SunTrust Banks, Inc. (SunTrust) hereby amends and restates this SunTrust Banks,
Inc. Executive Severance Pay Plan (the Plan), effective as of January 1, 2019,
in order to continue providing eligible employees of SunTrust and its Affiliates
with severance benefits in the event the employee’s employment is terminated
under circumstances as further set forth herein. The Plan is an unfunded welfare
benefit plan for purposes of ERISA and a severance pay plan within the meaning
of United States Department of Labor Regulation Section 2510.3-2(b). Except for
Executives who are parties to Change in Control Agreements, this Plan supersedes
all prior policies and practices of SunTrust or any Affiliate with respect to
severance or separation pay for Executives whose employment is terminated on or
after the Effective Date.


ARTICLE 1
CONSTRUCTION


The headings and subheadings in this Plan have been set forth for convenience of
reference only and have no substantive effect whatsoever. Unless the context
clearly indicates otherwise, references to the singular shall include the
plural, references to the plural shall include the singular, references to the
masculine gender shall include the feminine and references to any section shall
be to a section in this Plan unless otherwise indicated. This Plan shall be
construed, enforced and administered in accordance with the laws of the State of
Georgia (excluding its choice-of-law rules) to the extent that such laws are not
preempted by federal law.




1

--------------------------------------------------------------------------------






ARTICLE 2
DEFINITIONS


When the following terms are used in this Plan with an initial capital letter,
they shall have the meanings set forth opposite those terms in this Article 2.



2.1     Affiliate


For any Plan Year, any organization that is a member of a controlled group of
businesses within the meaning of Code Sections 414(b), (c) and (m) of which
SunTrust is a member and any other entity which is considered to be a single
employer with SunTrust under Code Section 414(o).



2.2     AIP


The SunTrust Banks, Inc. Annual Incentive Plan or, if there is any material
change in the terms, operation or administration of such plan following a Change
in Control, any successor to such plan in which the Executive is eligible to
participate and which provides an opportunity for a short-term bonus for the
Executive which is comparable to the opportunity which the Executive had under
such plan before such Change in Control.



2.3     Base Salary


The Executive’s highest annual base salary from SunTrust and any Affiliate which
(but for any salary deferral election) is in effect at any time during the
one-year period which ends on the date the Executive’s employment with SunTrust
or an Affiliate terminates under the circumstances described in Articles 4 and
5.



2.4     Board


The Board of Directors of SunTrust.



2.5     Cause


Cause as defined under any employment, change in control or service agreement
between SunTrust or any Affiliate and the Executive or, if no such employment,
change in control or service agreement exists or if such employment, change in
control or service agreement does not contain any such definition, Cause means
for purposes of this Plan and as determined by the Committee, in its sole
discretion, one or more of the following actions that serves as the primary
reason(s) for the termination of the Executive’s employment with SunTrust or any
Affiliate:


a.
the Executive's willful and continued failure to perform his job duties in a
satisfactory manner after written notice from SunTrust or Affiliate to Executive
and a thirty (30) day period in which to cure such failure;



b.
the Executive's conviction or plea of nolo contendere of a felony or engagement
in a dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud;



c.
the Executive's material violation of the Code of Business Conduct and Ethics of
SunTrust or any Affiliate;



d.
the Executive's engagement in an act that materially damages or materially
prejudices SunTrust or any Affiliate or the Executive's engagement in activities
materially damaging to the property, business or reputation of SunTrust or any
Affiliate; or



e.
the Executive's failure and refusal to comply in any material respect with the
current and any future amended policies, standards and regulations of SunTrust,
any Affiliate and/or their regulatory agencies, if such failure continues after
written notice from SunTrust or Affiliate to the Executive and a thirty (30) day
period in which to cure such failure, or the determination by any such governing
agency that the Executive may no longer serve as an officer of SunTrust or the
Affiliate; provided, however,



f.
With respect to the Chief Executive Officer and the Plan Administrator if the
Plan Administrator is an Executive, no such act, omission or event shall be
treated as Cause unless (i) the Executive has been provided a detailed, written
statement of the basis for SunTrust’s belief that such act, omission or event
constitutes Cause and, if the allegation is under Subsection (a) or (e) of this
Section, has had at least a thirty (30) day period to take corrective



2

--------------------------------------------------------------------------------





action and (ii) the Committee, after the end of such thirty (30) day correction
period (if applicable), determines reasonably and in good faith and by the
affirmative vote of at least two-thirds of the members of the Committee then in
office at a meeting called and held for such purpose that Cause does exist.


g.
With respect to all other Executives, no such act, omission or event shall be
treated as Cause unless (i) the Executive has been provided a detailed, written
statement of the basis for SunTrust’s belief that such act, omission or event
constitutes Cause and, if the allegation is under Subsection (a) or (e) of this
Section, has had at least a thirty (30) day period to take corrective action and
(ii) the Plan Administrator, after the end of such thirty (30) day correction
period (if applicable), determines reasonably and in good faith Cause does
exist.




2.6     Change in Control


A change in control of SunTrust of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act as in effect at the time of such change in control,
pursuant to which (a) any person (as that term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
representing thirty percent (30%) or more of the combined voting power for the
election of directors of the then outstanding securities of SunTrust or any
successor of SunTrust; (b) within any period of 24 consecutive months, persons
who were members of the Board immediately prior to such 24-month period,
together with persons who were first elected as directors (other than as a
result of any settlement of a proxy or consent solicitation contest or any
action taken to avoid such a contest) during such 24-month period by or upon the
recommendation of persons who were members of the Board immediately prior to
such 24-month period and who constituted a majority of the Board at the time of
such election, cease to constitute a majority of the Board; or (c) there is a
consummation of any reorganization, merger, consolidation or share exchange
(other than a merger with a wholly-owned subsidiary of SunTrust) or any
dissolution or liquidation of SunTrust or any sale or disposition of fifty
percent (50%) or more of the assets or business of SunTrust, unless the persons
who were the beneficial owners of the outstanding shares of the common stock of
SunTrust immediately before the consummation of any such transaction
beneficially own sixty percent (60%) or more of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction, in substantially the
same proportion that each such person had beneficially owned shares of
SunTrust's common stock immediately before the consummation of such transaction,
and determined exclusively by reference to the shares of the successor or
survivor corporation which result from the beneficial ownership of shares of
common stock of SunTrust by such persons immediately before the consummation of
such transaction. Notwithstanding any other provision of this Section to the
contrary, in the case of Plan benefits that constitute deferred compensation
within the meaning of Code Section 409A, there shall not be a Change in Control
unless there is a change in the ownership or effective control of SunTrust, or
in a substantial portion of the assets of SunTrust, within the meaning of Code
Section 409A where necessary for such Plan benefits to comply with Code Section
409A.



2.7     Change in Control Termination
 
An Executive’s Separation from Service due to an involuntary termination of
employment without Cause or resignation for Good Reason during an Executive’s
Protection Period.



2.8     Code


The Internal Revenue Code of 1986, as amended at the relevant time. References
to the Code include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.



2.9     Committee


The Compensation Committee of the Board.



2.10     Effective Date
    
The effective date of this amended and restated Plan, which is January 1, 2019.




3

--------------------------------------------------------------------------------






2.11     Equivalent Position


A position that will not result in a material negative change to the existing
employment relationship of the Executive with SunTrust or an Affiliate, within
the meaning of Treas. Reg. §1.409A-1(n)(2)(i). For purposes of this definition,
a position will not result in a material negative change to the Executive when
compared to his existing employment relationship if such position meets all of
the following requirements:


a.
It does not require significantly more business-related travel on an ongoing
basis than the Executive’s present position. Business-related travel means
travel for or on behalf of SunTrust or an Affiliate, which requires the
Executive to stay overnight away from the Executive’s residence. Unless the Plan
Administrator announces otherwise, an anticipated increase of 33% or more in
required business-related travel for the new position is treated as significant
provided, however, if the anticipated travel increase for the new position is
three (3) or fewer nights per month, this increase will not be considered
significant, regardless of the percentage increase.



b.
It is at the same location, or at a location requiring an additional commute
(one-way) of no more than 25 additional miles from the Executive’s current
residence to the Executive’s new work location.



c.
It has an annual base salary that is at least 90% of the Executive’s current
annual base salary.



The Plan Administrator may modify the rules and adopt new rules for determining
the equivalency of positions. The Plan Administrator has sole and complete
discretion to determine whether a particular position is an Equivalent Position
and the Plan Administrator’s decision shall be binding on all persons, and there
is no right of appeal except as provided in this Plan’s claims procedures.



2.12     ERISA


The Employee Retirement Income Security Act of 1974, as amended at the relevant
time. References to ERISA include the valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder.



2.13     Exchange Act


The Securities Exchange Act of 1934, as amended at the relevant time. References
to the Exchange Act include the valid and binding governmental regulations,
court decisions and other regulatory and judicial authority issued or rendered
thereunder.



2.14     Executive


a.Chief Executive Officer;


b.Executive Council; and


c.Enterprise Executives.



2.15     FIP


A functional incentive plan which provides a short-term bonus or commissions to
certain Executives that are not eligible to participate in the AIP.



2.16     Good Reason


a.
Good Reason as defined under any employment, change in control or service
agreement between SunTrust or any Affiliate and the Executive or, if no such
employment, change in control or service agreement exists or if such employment,
change in control or service agreement does not contain any such definition,
Good Reason means, without the Executive’s consent, the following occurring
after a Change in Control but before the end of the Executive’s Protection
Period:



i.
any action taken by SunTrust or an Affiliate which results in a material
reduction in the Executive’s authority, duties or responsibilities (except that
any change in the foregoing that results solely from



4

--------------------------------------------------------------------------------





(A) SunTrust ceasing to be a publicly traded entity or from SunTrust becoming a
wholly-owned subsidiary of another publicly traded entity or (B) any change in
the geographic scope of the Executive’s authority, duties or responsibilities
will not, in any event and standing alone, constitute a substantial reduction in
the Participant’s authority, duties or responsibilities);


ii.
the assignment to the Executive of duties that are materially inconsistent with
Executive’s authority, duties or responsibilities;



iii.
any material decrease in the Executive’s base salary or annual bonus
opportunity, except to the extent SunTrust has instituted a salary or bonus
reduction generally applicable to all similar employees of SunTrust other than
in contemplation of or after a Change in Control;



iv.
the relocation of the Executive to any principal place of employment other than
that as of the date of the Change in Control, or any requirement that Executive
relocate his residence other than to that as of the date of the Change in
Control, without the Executive's express written consent to either such
relocation, which in either event would increase the Executive’s commute by more
than fifty (50) miles; provided, however, this Subsection shall not apply in the
case of business travel which requires the Executive to relocate temporarily for
periods of ninety (90) days or less; or



v.
the failure by SunTrust to pay to the Executive any portion of the Executive’s
base salary or annual bonus within thirty (30) days after the date the same is
due.



b.
Notwithstanding Subsection (a) of this Section, and without limitation, "Good
Reason" shall not include any resignation by the Executive where Cause for the
Executive's termination by SunTrust or an Affiliate exists. The Executive must
give SunTrust or Affiliate that employs the Executive notice of any event or
condition that would constitute "Good Reason" within thirty (30) days of the
event or condition which would constitute "Good Reason," and upon the receipt of
such notice SunTrust or Affiliate that employs the Executive shall have thirty
(30) days to remedy such event or condition. If such event or condition is not
remedied within such thirty (30)-day period, any termination of employment by
the Executive for "Good Reason" must occur within thirty (30) days after the
period for remedying such condition or event has expired.




2.17     Plan


This SunTrust Banks, Inc. Executive Severance Pay Plan as set forth in this
document and any related exhibits and attachments and all amendments to this
document and any related exhibits and attachments.



2.18     Plan Administrator


An entity (including an Affiliate), a committee or an individual who is
appointed in writing by the Committee to serve as Plan Administrator for the
Plan. If there is no such appointment, SunTrust shall serve as the Plan
Administrator and its administrative duties are carried out under the direction
of SunTrust’s Chief Human Resource Officer or the Chief Human Resources
Officer’s designee. Notwithstanding anything in the Plan to the contrary, the
Committee will make all decisions under the Plan with respect to the
participation or termination of participation of the Chief Executive Officer or
any other executive officer as defined under the Charter for the Committee
(which as of the Effective Date is defined as an executive holding the title of
Corporate Executive Vice President or higher).



2.19     Plan Year


The calendar year.



2.20     Protection Period


The two (2) year period which begins on a Change in Control.



2.21     Qualifying Termination


a.
An Executive’s involuntary Separation from Service with SunTrust and all
Affiliates, other than during an Executive’s Protection Period:





5

--------------------------------------------------------------------------------





i.
due to a reduction-in-force (RIF), job elimination, job consolidation, merger or
divestiture;



ii.
resulting from an involuntary transfer or job re-assignment to a non-Equivalent
Position (this provision does not include a transfer of employment to an entity
outside SunTrust’s controlled group); or



iii.
due to a job evaluation that results in changes to the Executive’s existing
position such that the existing and the new positions are not Equivalent
Positions.



b.
Notwithstanding Subsection (a) of this Section, and without limitation, a
Qualifying Termination does not include a termination of an Executive’s
employment due to any of the following reasons:



i.
an involuntary termination of employment for any reason not listed in Subsection
(a) of this Section;



ii.
a voluntary termination of employment by the Executive;



iii.
a voluntary transfer to a position with an Affiliate;



iv.
an offer of an Equivalent Position by SunTrust or an Affiliate or a transfer to
an Equivalent Position with SunTrust or an Affiliate;



v.
a demotion, transfer or termination resulting from disciplinary action, poor job
performance or for Cause;



vi.
a transfer of employment or job reassignment in connection with a sale of assets
or stock, or a merger, or other means of acquisition or divestiture of any
SunTrust entity or an Affiliate (including but not limited to, SunTrust, an
Affiliate or a division, unit, subsidiary or other part of SunTrust or an
Affiliate);



vii.
a continuation of employment with a SunTrust entity after it ceases to be part
of the SunTrust controlled group as a result of a corporate transaction;



viii.
a transfer of employment, rebadging or job reassignment at the direction of
SunTrust to an entity outside the SunTrust controlled group in connection with
an outsourcing transaction, or similar transaction (transfer of employment,
rebadging and job reassignment does not include situations where employees are
hired by a third-party vendor and deployed on the SunTrust account following the
employees’ termination (voluntary or involuntary) of employment from SunTrust);
or



ix.
acceptance of any position with SunTrust or an Affiliate, regardless of whether
such position is an Equivalent Position.



The Plan Administrator has sole and full discretion and is directly responsible
for determining whether an Executive’s Separation from Service is a Qualifying
Termination.



2.22     Separation from Service or Separates from Service


A termination of an Executive’s employment with SunTrust and its Affiliates,
provided that to the extent necessary to comply with Code Section 409A, such
termination of employment shall be a separation from service as defined under
Code Section 409A.



2.23     Severance Amount


The applicable lump sum severance payment described in Section 4.2 and 0 herein.



2.24     SunTrust


SunTrust Banks, Inc., a Georgia corporation, and any successor thereto.




6

--------------------------------------------------------------------------------






2.25     Target Bonus Percentage


a.
If an Executive participates in the AIP at the time of his Separation from
Service during the Protection Period, the Target Bonus Percentage means the
target bonus percentage determined under the AIP.



b.
If an Executive was not eligible to participate in the AIP but participates in a
FIP at the time of his Separation from Service during the Protection Period, the
amount described in this Target Bonus Percentage shall mean the average of the
Executive’s payments under the FIP for the three (3) complete Plan Years
immediately preceding Separation from Service expressed as a percent of the
Executive’s Base Salary.



c.
In the event an Executive was not eligible to participate in the AIP or any FIP
at Separation from Service during the Protection Period, the amount described in
this Section shall be the average of the Executive’s annual bonus for the three
(3) complete Plan Years immediately preceding Separation from Service expressed
as a percent of the Executive’s Base Salary.





7

--------------------------------------------------------------------------------






ARTICLE 3
PARTICIPATION



3.1     Eligible Executives


The Executives eligible to participate in the Plan shall be designated by the
Plan Administrator. Executives shall be notified in writing of their selection
to participate in the Plan. The Executive must provide a written acknowledgement
of his participation in the Plan and sign a restrictive covenants agreement,
satisfactory to the Plan Administrator, agreeing to be subject to the
restrictions, prohibitions and other provisions set forth in such agreement. An
Executive is not eligible for benefits under this Plan unless he satisfies the
benefit eligibility requirements described in Article 4 or Article 5, as
applicable.



3.2     Revocation of Participation


The Plan Administrator in its absolute discretion may revoke an Executive’s
right to participate in the Plan at any time except as set forth in Section
11.1.



3.3     Termination of Participation


a.
An individual’s status as an Executive shall terminate and the Executive shall
cease eligibility for benefits under the Plan on the earliest to occur of the
following events:



b.
The date, prior to a Change in Control, on which the Executive separates from
service with SunTrust or an Affiliate for any reason that is not a Qualifying
Termination or the Executive otherwise loses eligibility status (e.g., transfer
to an ineligible job classification);



c.
The date after a Change in Control on which the Executive separates from Service
due to Termination for Cause or voluntary termination other than for Good
Reason;



d.
The date the Plan Administrator revokes the Executive’s right to participate in
the Plan pursuant to Section 3.2; or



e.
The date on which the Plan terminates or the effective date of a Plan amendment
that excludes the Executive from eligibility.




3.4     Committee Actions


Notwithstanding anything in this Article 3 to the contrary, any actions with
respect to participation or termination of participation in connection with the
Chief Executive Officer or the Plan Administrator, if the Plan Administrator is
an Executive, shall be taken by the Committee.




8

--------------------------------------------------------------------------------






ARTICLE 4
PAYMENT UPON QUALIFYING TERMINATION



4.1     Eligibility for Benefits


An Executive is eligible for severance benefits under this Article 4 only if the
Plan Administrator determines that the Executive has a Qualifying Termination
and that the Executive also satisfies all of the requirements outlined in this
Section through the date of his Qualifying Termination, as determined by the
Plan Administrator.


a.
The Executive must continue working through the date designated as his
Qualifying Termination date. With the consent of the Plan Administrator, the
Executive’s manager may, in his or her discretion, decide that the Executive has
performed all transitional and other duties required and may release the
Executive early from the obligation to perform further duties through the date
of his scheduled Qualifying Termination.



b.
The Executive must continue to perform all responsibilities assigned to him at a
satisfactory level as determined by the Plan Administrator through his
termination date (or his release date, if earlier).



c.
The Executive must conduct himself in a manner consistent with the high
standards expected of all SunTrust employees and comply in all respects with the
SunTrust Code of Business Conduct and Ethics.



d.
The Executive must not decline an offer of an Equivalent Position with SunTrust
or an Affiliate, prior to the Executive’s designated Qualifying Termination
date, even if his or her manager has released the Executive earlier than such
designated date.



e.
The Executive must sign a release, satisfactory to the Plan Administrator,
waiving all rights to file any claim against SunTrust, any Affiliate, directors,
officers, employees, or agents relating to the Executive’s employment or
separation from service or against the Plan and its fiduciaries and agreeing to
such confidentiality provisions and such other restrictions as the Plan
Administrator deems appropriate. SunTrust shall provide the release to the
Executive promptly following the earlier of notice of termination or Separation
from Service, and such release and covenant not to sue must be executed and all
revocation periods shall have expired in accordance with its terms, but in no
case later than sixty (60) days after Separation from Service. If the Executive
fails to execute a timely release, payments under the Plan shall be forfeited.




4.2     Determination of Severance Amount


a.The Severance Amount payable in accordance with this Article 4 is an amount
equal to the following:


i.
With respect to the Chief Executive Officer, an amount equal to one-hundred and
four (104) weeks of Base Salary.



ii.
With respect to the Executive Council (excluding the Chief Executive Officer),
an amount equal to seventy-eight (78) weeks of Base Salary.



iii.
With respect to Enterprise Executives, an amount equal to fifty-two (52) weeks
of Base Salary.



b.
Repayment. If an Executive is rehired by SunTrust or an Affiliate (as an
employee, temporary employee, independent contractor, or otherwise) after
receiving a benefit under this Plan, the Executive will be required to repay any
Severance Amount corresponding to the period from the date of rehire to the end
of the period for which the Executive was paid the Severance Amount.




4.3     Manner of Payment


a.
Form and Timing. The Severance Amount described in Section 4.2 shall be paid in
cash to the Executive in a single lump sum sixty (60) days after the Executive’s
Separation from Service, subject to the Executive’s execution and non-revocation
of the release described in Section 4.1(e) prior to such date.



b.
Other Benefits. Any other employee benefits or incentive compensation plans for
which an Executive is eligible after Separation from Service will be provided in
accordance with the terms of the applicable employee benefit or incentive
compensation plan. In addition, the Plan Administrator may offer reasonable
outplacement services



9

--------------------------------------------------------------------------------





to any Executive who is determined to be eligible for severance pay under this
Plan, at the level and for the period determined by the Plan Administrator, to
assist the Executive in his or her new job search. In no event, however, shall
expenses related to such outplacement services be incurred beyond the last day
of the second year following the year in which the Separation from Service
occurs and such expenses must be paid/reimbursed on or before the end of the
third year following the year in which the Separation from Service occurs.



4.4     Committee Actions


Notwithstanding anything in this Article 4 to the contrary, any actions with
respect to participation or termination of participation in connection with the
Chief Executive Officer or the Plan Administrator if the Plan Administrator is
an Executive, shall be taken by the Committee.




10

--------------------------------------------------------------------------------






ARTICLE 5
PAYMENT UPON A CHANGE IN CONTROL TERMINATION



5.1     Eligibility for Benefits


An Executive is eligible for severance benefits under this Article 5 only if the
Plan Administrator determines that the Executive has a Change in Control
Termination and satisfies the release requirement outlined in this Section. The
Executive must sign a release, satisfactory to the Plan Administrator, waiving
all rights to file any claim against SunTrust, any Affiliate, directors,
officers, employees, or agents relating to the Executive’s employment or
separation from service or against the Plan and its fiduciaries. SunTrust shall
provide the release to the Executive promptly following Separation from Service,
and such release and covenant not to sue must be executed and all revocation
periods shall have expired in accordance with its terms, but in no case later
than sixty (60) days after Separation from Service. If the Executive fails to
execute a timely release, payments under the Plan shall be forfeited.



5.2     Determination of Severance Amount


The Severance Amount payable in accordance with this Article 5 is an amount
equal to the following:


a.
With respect to the Chief Executive Officer and the Executive Council, an amount
equal to one-hundred and four (104) weeks of Base Salary plus an amount equal to
two (2) times the Executive’s Target Bonus Percentage multiplied by Base Salary.



b.
With respect to Enterprise Executives, an amount equal to fifty-two (52) weeks
of Base Salary plus an amount equal to one (1) times the Executive’s Target
Bonus Percentage multiplied by Base Salary.




5.3     Manner of Payment


a.
Form and Timing. The Severance Amount described in Section 0 shall be paid in
cash to the Executive in a single lump sum sixty (60) days after the Executive’s
Separation from Service, subject to the Executive’s execution and non-revocation
of the release described in Section 5.1 prior to such date.



b.Other Benefits.


i.
Stock Options, Restricted Stock, and Restricted Stock Units. Outstanding Stock
Options, Restricted Stock and Restricted Stock Unit awards, if any, to the
Executive by SunTrust shall vest and/or become exercisable in accordance with
the Change in Control provisions of the agreement under which such grants or
awards were made.



ii.
Bonus Award. Except to the extent that the bonus plan in which the Executive
participates at the time of the Change in Control Termination provides more
favorable treatment to the Executive, the Executive shall be eligible for a pro
rata bonus for the year in which the Change in Control Termination occurs, based
on the number of days during such year through the date of the Change in Control
Termination, in an amount based on the greater of target or actual performance,
and to be paid by no later than March 15 of the year after the year in which the
Change in Control Termination occurs.





11

--------------------------------------------------------------------------------






5.4     Termination in Anticipation of Change in Control


The Executive shall be treated under Section 5.1 as if the Executive’s
employment had been terminated without Cause or the Executive had resigned for
Good Reason during the Executive’s Protection Period if (a)(i) the Executive’s
employment is terminated by SunTrust or an Affiliate without Cause on or after
the date the shareholders of SunTrust approve any transaction described in
Section 2.6(c) but before the Change in Control which results from such
approval, or (ii) the Executive resigns for Good Reason on or after the date the
shareholders of SunTrust approve any transaction described in Section 2.6(c) but
before the Change in Control which results from such approval; and (b) there is
a Change in Control which results from such shareholder approval. The Executive
shall receive the Severance Amount described in Section 0 in a single lump sum
following the later of: (c) the Executive’s Separation from Service (with
payment in accordance with Section 5.3(a)), or (d) the date of the Change in
Control. If the date of the Change in Control is the later event, payment shall
be treated as made upon the lapse of a substantial risk of forfeiture under
Treas. Reg. § 1.409A-3(i)(1)(i) and treated as paid on the date of such Change
in Control. For the avoidance of doubt and notwithstanding anything herein to
the contrary, if the Executive’s termination of employment under this Section
5.4 is also a Qualifying Termination prior to the Change in Control, the
Executive shall be eligible to receive the Severance Amount set forth in Section
4.2, at the time, in the form, and otherwise subject to the conditions of
Article 4, and any Severance Amount payable under this Section 5.4 (determined
under Section 5.2) shall be reduced, dollar-for-dollar, by the Severance Amount
payable under Article 4.



5.5     Limitation on Payments under Certain Circumstances


If SunTrust or SunTrust’s independent accountants determine that any payments
and benefits called for under this Plan, solely because of a Change in Control,
together with any other payments and benefits made available to the Executive by
SunTrust or an Affiliate (each, a Payment) will result in any portion of such
Payments being subject to an excise tax under Code Section 4999 or any like or
successor section thereto (the Excise Tax), then the Payments shall be reduced
(but not below zero) so that the amount of the Payments (after reduction) shall
be one dollar ($1.00) less than the amount which would cause the Payments to be
subject to the Excise Tax (the Reduced Amount); provided that such Payments
shall not be reduced if, without such reduction, the Executive would receive and
retain, on a net after-tax basis (taking into account all applicable taxes
payable by Executive, including any Excise Tax), an amount of the Payments which
is greater than the amount, on a net after-tax basis, that the Executive would
be entitled to retain upon receipt of the Reduced Amount.


To the extent a reduction is required under this Section, SunTrust shall reduce
or eliminate the Payments in accordance with this Section and in a manner
consistent with the requirements of Code Section 409A. Any reduction in Payments
shall occur first with respect to amounts that are not subject to Code Section
409A in the following order: (a) reduction of cash payments, beginning with
payments scheduled for the latest distribution date; (b) reduction of vesting
acceleration of equity awards; and (c) reduction of other benefits paid or
provided to the Executive. If, after the reduction to zero of the amounts
described in Subsections (a) through (c) of this Section, further reductions are
required under this Section, SunTrust shall reduce all Payments subject to Code
Section 409A on a pro rata basis (but not below zero). This Section shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive’s rights and entitlements to any payments or benefits.


Any determination under this Section by SunTrust or SunTrust’s independent
accountants shall be made at SunTrust’s expense and in accordance with Code
Section 280G and any applicable related regulations (whether proposed, temporary
or final) and any related Internal Revenue Service rulings and any related case
law.




12

--------------------------------------------------------------------------------






ARTICLE 6
LIMITATIONS



6.1     Taxes and Financial Obligations


All required federal, state and local taxes will be withheld from the cash lump
sum severance payment. In addition, any financial obligations the Executive has
to SunTrust or an Affiliate will be deducted from the lump sum severance
payment.



6.2     No Increase in Other Benefits; No Other Severance Pay


Severance Amounts payable under Article 4 or Article 5 shall not be taken into
account to increase the benefits otherwise payable to, or on behalf of, the
Executive under any employee benefit plan, policy or program, whether qualified
or nonqualified, maintained by SunTrust or an Affiliate (e.g., there will be no
increase in the Executive’s life insurance because of compensation the Executive
receives under this Plan). In addition, the intent of this Plan is not to
provide duplicate severance benefits to an Executive for the same termination of
employment. Therefore, the Executive has no right to any payment of severance
pay and severance benefits under the SunTrust Banks, Inc. Severance Pay Plan or
any other severance pay plan, policy or program maintained by SunTrust or an
Affiliate or under any individual severance agreement or employment agreement.



6.3     No Severance Pay upon Death or Disability


SunTrust will have no obligations to the Executive under this Plan if the
Executive’s employment terminates exclusively as a result of the Executive’s
death or the Executive is no longer actively at work due to disability.




13

--------------------------------------------------------------------------------






ARTICLE 7
SOURCE OF BENEFITS


The amounts to be paid an Executive under the Plan are unfunded obligations of
SunTrust. SunTrust is not required to segregate any monies or other assets from
its general funds with respect to these obligations. All benefits payable
pursuant to the Plan shall be paid or provided by SunTrust from its general
assets and an Executive shall not have any preference or security interest in
any assets of SunTrust other than as a general unsecured creditor. The Plan is
intended to be an unfunded welfare benefit plan for purposes of ERISA and a
severance pay arrangement within the meaning of Section 3(2)(B)(i) of ERISA. The
Plan is not intended to be a pension plan described in Section 3(2)(A) of ERISA.
Neither an Executive nor any other person shall have any right to sell, assign,
transfer, pledge, anticipate or otherwise encumber, transfer, hypothecate or
convey any amounts payable under the Plan prior to the date that such amounts
are paid, except that, in the case of an Executive’s death, such amounts shall
be paid to the Executive’s beneficiaries.




14

--------------------------------------------------------------------------------






ARTICLE 8
CLAIMS



8.1     Claims


All claims for benefits under this Plan shall be made, reviewed, processed, paid
or denied and appealed in accordance with the terms and conditions of the
provisions of the claims procedures as set forth in the Plan’s summary plan
description. Before an Executive or his representative files a lawsuit claiming
benefits under this Plan, the Executive must exhaust his right under the Plan’s
claim procedures, and all or part of the Executive’s claim must be initially
denied and then denied on appeal. Notwithstanding any other provision of the
Plan or the summary plan description to the contrary, all claims for payment of
severance benefits under this Plan must be filed with the Plan Administrator
within 120 days after the earlier of the date the Executive separates from
service or the date of the event that the Executive claims is the triggering
event that gives rise to his entitlement to severance benefits under this Plan.
Any such claim submitted after the applicable 120 day period will not be
considered for payment under this Plan. If an Executive wishes to bring a
lawsuit related to a claim for benefits under this Plan, the lawsuit must be
filed no later than 12 months after the date on which such Executive’s claim is
denied on appeal. In the event an Executive is incapacitated, the Executive’s
personal representative may file a claim or bring a lawsuit on the Executive’s
behalf as long as it is filed within a reasonable time after the end of the
applicable 120 day or 12 month period for filing. The preceding restrictions on
the time for filing claims under the Plan’s claims procedures and the time for
filing a lawsuit shall not apply to any claim for breach of fiduciary duty,
which shall be governed by the time periods set forth in ERISA Section 413, if
applicable.



8.2     No Estoppel of Plan


No person is entitled to any benefit under this Plan except and to the extent
expressly provided under this Plan. The fact that payments have been made from
this Plan in connection with any claim for benefits under this Plan does not (i)
establish the validity of the claim, (ii) provide any right to have such
benefits continue for any period of time, or (iii) prevent this Plan from
recovering the benefits paid to the extent that SunTrust or the Plan
Administrator determines that there was no right to payment of the benefits
under this Plan. Thus, if a benefit is paid under this Plan and it is thereafter
determined by SunTrust or the Plan Administrator that such benefit should not
have been paid (whether or not attributable to an error by the Executive,
SunTrust, the Plan Administrator, or any other person), then SunTrust or the
Plan Administrator may take such action as SunTrust or the Plan Administrator
deems necessary or appropriate under the circumstances, including without
limitation, (i) deducting the amount of any such overpayment theretofore made to
or on behalf of such Executive from any succeeding payments to or on behalf of
such Executive under this Plan or from any amounts due or owing to such
Executive by SunTrust or any Affiliate or under any other plan, program or
arrangement benefiting the employees or former employees of SunTrust or any
Affiliate, or (ii) otherwise recovering such overpayment from whoever has
benefited from it.


If SunTrust or the Plan Administrator determines that an underpayment of
benefits has been made, SunTrust or the Plan Administrator shall take such
action as it deems necessary or appropriate under the circumstances to remedy
such situation. However, in no event shall interest be paid on the amount of any
underpayment.




15

--------------------------------------------------------------------------------






ARTICLE 9
ADMINISTRATION



9.1     Administration


The Plan Administrator is the Plan’s named fiduciary, if applicable. The Plan
Administrator may appoint, as it deems necessary or advisable, an individual or
committee to act as its representative in matters affecting the Plan. The Plan
Administrator shall have authority to control and manage the operation and
administration of the Plan in good faith, and may adopt rules and regulations
consistent with the terms of the Plan and necessary or advisable to administer
the Plan properly and efficiently.



9.2     Discretionary Authority


The Plan Administrator shall have the exclusive responsibility and complete
discretionary authority to control the operation and administration of the Plan,
with all powers necessary to enable it to properly carry out its
responsibilities under the Plan, including, but not limited to, the power to
define and construe the terms of this Plan, to determine status, coverage and
eligibility for benefits, to resolve all interpretative, equitable and other
questions that arise in the operation and administration of this Plan, to adopt
and implement rules to carry out the administration of the Plan, and to settle
any and all disputed claims that may arise. The grant of such sole and complete
discretionary authority to the Plan Administrator in the exercise of all its
powers and duties is intended to invoke the arbitrary-and-capricious standard of
review as opposed to the de novo standard.



9.3     Designees


The Plan Administrator may delegate all or any portion of its authority under
the Plan to any other person(s). Any other person designated as named fiduciary,
if applicable, or a Plan Administrator designated as responsible for a
particular aspect of the control, management or administration of this Plan
shall have the exclusive responsibility and complete discretionary authority to
control those aspects of the operation and administration of the Plan with
respect to which such designation is made, including, but not limited to, the
power to determine benefits payable, to resolve all interpretative equitable and
other questions that shall arise in the operation and administration of the
particular aspect of the Plan over which such person has such discretionary
authority, and to settle any and all disputed claims that may arise with respect
to such aspect of the Plan.



9.4     Service as Fiduciary


A person may serve in more than one fiduciary capacity (as defined in ERISA, if
applicable) with respect to this Plan, and a fiduciary, if applicable, may be an
Executive provided such person otherwise satisfies the requirements for
participation under this Plan and he does not participate in any decisions that
affect him specifically as an individual executive. All actions or
determinations of SunTrust, the Committee, any person designated as a named
fiduciary, if applicable, or a Plan Administrator on all matters within the
scope of their authority under this Plan shall be final, conclusive and binding
on all 21 persons and there is no right of appeal except as provided under the
Plan’s claims procedures.




16

--------------------------------------------------------------------------------






ARTICLE 10
INDEMNIFICATION
 
SunTrust and its Affiliates (to the extent permissible under law and consistent
with their charters and bylaws) shall indemnify and hold harmless any employee,
including any member of the Committee if acting as Plan Administrator or in any
fiduciary capacity, if applicable, with respect to the Plan, for any liability,
loss, expense, assessment or other cost of any kind or description whatsoever,
including legal fees and expenses, which such employee may actually incur for
his or her acts and omissions in the administration of the Plan.




17

--------------------------------------------------------------------------------






ARTICLE 11
AMENDMENT AND TERMINATION



11.1     Amendment


Except as set forth in Section 11.3, SunTrust reserves the right, through action
of the Committee at any time and from time to time, to amend this Plan in any
respect whatsoever. An amendment may be made retroactively but a retroactive
amendment may not affect any benefits for which an Executive is entitled due to
a Qualifying Termination or a Change in Control Termination prior to the
adoption of such amendment. An amendment may affect the payment of benefits
under the Plan if necessary to cause the Plan to meet the applicable
qualification requirements of the Code or ERISA.



11.2     Termination


Except as set forth in Section 11.3, SunTrust, through action of the Committee,
reserves the right at any time to terminate the Plan. After such termination,
SunTrust and the Affiliates shall have no obligation or duty whatsoever to pay
or to fund benefits or to pay expenses of this Plan except for those
contributions deemed necessary by the Committee to pay the expenses of this Plan
accrued through the date of such termination.



11.3     Amendment or Termination on or after a Potential Change in Control or a
Change in Control


No amendment adverse to the interest of the Executives may be adopted nor may
the Plan be terminated (1) during the period commencing with a Potential Change
in Control and ending on the second anniversary of the resulting Change in
Control or (2) during the period commencing with the Change in Control and
ending on the second anniversary of the Change in Control. For purposes of this
Section, a Potential Change in Control is deemed to have occurred on the date
the shareholders of SunTrust approve any transaction described in Section 2.6(c)
and there is a Change in Control which results from such shareholder approval.



11.4     Compliance with Laws


Notwithstanding any other provision of the Plan or the summary plan description,
SunTrust, through action of the Plan Administrator, may delay any benefit
payment under the Plan and may refuse to pay any benefit otherwise due under the
Plan, if the Plan Administrator, in its sole discretion, believes that any such
payment may violate any law, ruling or regulation that applies to SunTrust or
any of its Affiliates or any Executive. This same authority and discretion to
delay or withhold payment under the Plan may be exercised by the Plan
Administrator’s designee. It is intended that the payments and benefits set
forth in Articles 4 and 5 are, to the greatest extent possible, exempt from the
application of Code Section 409A and the Plan shall be construed and interpreted
accordingly. However, if SunTrust determines that all or a portion of the
payments and benefits provided under the Plan constitute deferred compensation
under Section 409A and that an Executive is a specified employee of SunTrust, as
such term is defined in Section 409A(a)(2)(B)(i), then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Code Section 409A, the timing of the applicable payments shall be delayed until
the first payroll date following the six-month anniversary of the Executive’s
Separation from Service. For purposes of Code Section 409A, each installment
payment provided under the Plan shall be treated as a separate payment. SunTrust
makes no representations that the payments and benefits provided under the Plan
comply with Code Section 409A and in no event shall SunTrust be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by an Executive on account of noncompliance with Code Section 409A.




18

--------------------------------------------------------------------------------






ARTICLE 12
MISCELLANEOUS



12.1     Spendthrift Clause


Except to the extent permitted by law, no benefit, payment or distribution under
this Plan shall be subject to the claim of any creditor of an Executive or to
any legal process by any creditor of an Executive, and no Executive shall have
any right to alienate, commute, anticipate, or assign all or any portion of any
benefit, payment or distribution under this Plan except to the extent expressly
provided in this Plan. Notwithstanding the foregoing, this Section shall not
preclude the enforcement of a federal tax levy made pursuant to Code Section
6331 or the collection of an unpaid tax judgment. SunTrust and its Affiliates
shall not in any manner be liable for, or subject to, the debts, contracts,
liabilities, engagements or torts of any person entitled to benefits under this
Plan.



12.2     Legally Incompetent


SunTrust may in its discretion direct payment due to an incompetent or disabled
person, whether because of minority or mental or physical disability, or to the
guardian of such person, or to the person having custody of such person, without
further liability either on the part of SunTrust and its Affiliates, their
officers, directors, employees or agents for the amount of such payment to the
person on whose account such payment is made.



12.3     Reporting and Disclosure


SunTrust, acting through the corporate benefits area, shall act as the Plan
Administrator for purposes of satisfying any reporting and disclosure
requirements applicable to this Plan unless SunTrust, in its discretion,
appoints another person or entity to satisfy such requirements.



12.4     Plan Not an Employment Contract


This Plan is not a contract of employment and participation in this Plan shall
not give any Executive the right to be retained in the employ of SunTrust or any
Affiliate.



12.5     Errors and Omissions


Individuals and entities charged with the administration of the Plan must see
that it is administered in accordance with its terms as long as it is not in
conflict with any other particular provision of applicable law with which it is
intended to comply. If an innocent error or omission is discovered in the Plan’s
operation or administration, and if SunTrust determines that it would cost more
to correct the error than is warranted, and if SunTrust determines that the
error did not result in discrimination prohibited by this Plan, then, to the
extent that an adjustment will not, in SunTrust’s judgment, result in
discrimination prohibited by the Plan, SunTrust may authorize any equitable
adjustment it deems necessary or desirable to correct the error or omission.



12.6     Nonvested Benefits


Nothing in this Plan shall be construed as creating any vested rights to
benefits in favor of any Executive.
(Signature Page Follows)




19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, SunTrust Banks, Inc. has caused this Plan document,
effective as of January 1, 2019, to be executed and attested by its duly
authorized officers on this ____ day of ____________________, 2018.
 
 
SUNTRUST BANKS, INC.
ATTEST
By: _______________________________
By: ________________________________
Title: ______________________________
Title: ______________________________
Date: ______________________________
Date: ______________________________





20